Appeal by the defendant from a judgment of the Supreme Court, Kings County (Silverman, J.), rendered June 19, 2000, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve his contention that the Supreme Court gave an insufficient jury charge with respect to murder in the second degree (see People v Chin, 67 NY2d 22 [1986]). In any event, this contention is without merit. The charge, as a whole, adequately conveyed to the jury all of the elements of murder in the second degree (see People v Coleman, 70 NY2d 817 [1987]; People v Knight, 261 AD2d 487 [1999]). Accordingly, the challenged charge did not deprive the defendant of a fair trial (see People v Slacks, 225 AD2d 805 [1996], affd 90 NY2d 850 [1997]). Florio, J.P., Luciano, Schmidt and Rivera, JJ., concur.